Title: To Thomas Jefferson from Samuel Huntington, 22 December 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 22 Dec. 1780. Encloses “the Copy of an Act of Congress of this Day, together with the Extract of a Letter from the Commander in Chief of the 15th Instant to which the Act refers”; it would be superfluous to enlarge on the necessity of compliance with the requisition called for in the enclosures. Enclosure 1, “In Congress Decr. 22d. 1780,” orders that the extract from Washington’s letter be sent to all the states, “And they are earnestly required by the most decided and vigorous exertions not only to urge forward the levying their respective Quotas of troops without loss of time, but to furnish the supplies of provisions and money assigned for their support with such punctuality as will put the Commander in Cheif in a condition with the Co-operation of our ally under the divine blessing to compel the Enemy to relinquish their object of subjugating these States and secure to us an honorable and permanent peace.” Enclosure 2, “Extract … dated Head Quarters Decr. 15th. 1780,” urges Congress to communicate to the states a report that British reinforcements are intended to be sent to America, making it a necessity that the states fill up their regiments in the course of the winter. Voluntary enlistments will not be effectual, nor should any system of fines be allowed to excuse men from personal service. “The Accession of Holland and Portugal to the Northern League of Neutrality” will embarrass Great Britain but it will also strengthen her determination “to revenge herself upon us.”
 